Citation Nr: 0802927	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, cerebrovascular accident.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied compensation for residuals, cerebrovascular accident, 
under 38 U.S.C.A. § 1151.  The RO issued a notice of the 
decision in April 2000, and the veteran timely filed a Notice 
of Disagreement (NOD) in August 2000.  Subsequently, in 
October 2000 the RO provided a Statement of the Case (SOC), 
and thereafter, in December 2000, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in May 2001.

The veteran did not request a Board hearing on this matter.  
In September 2001 and June 2003 the Board remanded the case 
for additional development.  The RO provided additional SSOCs 
during this time period in November 2002, February 2003 and 
November 2003.

In April 2004 the Board denied the veteran's claim, and he 
then timely appealed this adverse decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2005 the Court vacated the Board's April 2004 
decision and remanded the case to the Board for further 
action.  Thereafter, in June 2005 and again in April 2007 the 
Board remanded the appeal to the RO for further development, 
to include providing proper Veterans Claims Assistance Act 
(VCAA) notice, acquiring pertinent VA medical reports, and 
soliciting a VA medical opinion with respect to the 
likelihood that the veteran's cerebrovascular accident was 
proximately caused by negligent or careless VA medical 
treatment, or VA treatment that was indicative of a lack of 
improper skill or error in judgment.  The RO supplied SSOCs 
in November 2006 and most recently in September 2007.

The Board finds that the Appeals Management Center (AMC)/RO 
complied with the April 2007 Remand directive, and therefore 
the Board may proceed with its review of the appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).
  
Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in November 2007.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran suffered a cerebrovascular accident after he 
underwent VA surgical treatment; prior to the surgery, the 
veteran provided informed consent, and medics apprised him 
that a cerebrovascular accident (stroke) existed as a 
possible risk of this surgery; the proximate cause of the 
veteran's cerebrovascular accident was not VA negligence, 
fault, carelessness, lack of skill, or other error in 
judgment or medical treatment, nor was a proximate cause 
an event not reasonably foreseeable in furnishing such 
surgical treatment..


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals, 
cerebrovascular accident, is not warranted.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159,  3.361 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to a claim, such as the one 
instantly on appeal, that was pending before VA or the Board 
prior to that date.  Pelegrini v. Principi, 18 Vet. App. 112, 
118 (2004) ("This Court consistently has applied the VCAA to 
cases pending before VA at the time of the VCAA's 
enactment"); see 66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) 
(construing most VCAA provisions to apply "to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date"); see also Bernklau v. Principi, 291 F.3d 
795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions of 66 
Fed. Reg. 45,629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, 
although the veteran submitted his § 1151 claim in August 
1999 prior to the enactment of the VCAA, provisions of the 
VCAA still apply.  As discussed below, the Board finds that 
VA fulfilled its duties to the veteran under the VCAA, and 
that any presumed prejudice to the veteran as a result in 
defective timing has been rebutted.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2007 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2007 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that as a result of VA 
hospitalization or treatment he had an additional disability 
or an aggravation of an existing injury or disease; and that 
the new disability (or aggravation of an existing injury or 
disease) occurred as a direct result of VA carelessness, 
negligence, lack of proper skill or error in judgment, or was 
not a reasonably expected result or complication of the VA 
care or treatment, or was a direct result of participation in 
a VA Vocational Rehabilitation and Employment program.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and 
apprised him of the Dingess elements relating to calculation 
of disability ratings and assignment of effective dates.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, such notice was not provided until April 2007, years 
after the March 2000 RO decision that is the subject of this 
appeal.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran has been rebutted.  The RO cured the timing defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the September 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  There is no indication that 
there are any additional medical records or other evidence 
that is relevant to the veteran's 1151 claim that has not 
already been obtained.  As to an examination or medical 
opinion, the RO obtained a July 2007 VA medical opinion, 
which was fully responsive and thorough in nature.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. 38 U.S.C.A. § 1151
38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability (or death) by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  38 U.S.C.A. § 1151(a); accord 38 C.F.R. § 3.361.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; accord Loving v. 
Nicholson, 19 Vet. App. 96, 99, 100 (2005) (noting that § 
1151 "requires proof of causation in fact; that is, in order 
to be compensable under [§] 1151, a veteran's additional 
disability must have actually been caused by hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility").  These 
amendments apply to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998); see 38 C.F.R. § 
3.361 (providing that "this section applies to claims 
received by VA on or after October 1, 1997").  As the 
veteran filed his claim in August 1999, the latter version of 
38 U.S.C.A. § 1151 applies to his appeal.  

The implementing regulation, 38 C.F.R. § 3.361, provides that 
to determine whether a veteran has an "additional 
disability," as a result of VA medical care, VA must compare 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based to his or her condition after such care, treatment, 
examination, services, or program has stopped.  VA must 
consider each involved body part or system separately.  38 
C.F.R. § 3.361(b); see 38 U.S.C.A. § 1151(a).      

Assuming that the veteran has incurred an "additional 
disability" as contemplated by 38 C.F.R. § 3.361(b), in 
order to establish that the "cause" of said additional 
disability (or death) was due to VA hospital care, medical or 
surgical treatment, or examination, a veteran must prove that 
such care proximately resulted in the veteran's additional 
disability (or death); a mere showing that a veteran received 
care, treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c); accord Loving, 19 Vet. App. at 100.    In 
addition, VA hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Finally, 
additional disability (or death) occurring as a result of a 
veteran's failure to follow properly given medical 
instructions does not qualify as having been "caused" by VA 
hospital care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c).      

For the purposes of establishing entitlement to 38 U.S.C.A. § 
1151 benefits, the "proximate cause" of disability (or 
death) is the action or event that directly caused the 
disability (or death), as distinguished from a remote 
contributing cause.  Loving, 19 Vet. App. at 100.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, a veteran must show that the 
VA medical care or treatment caused his or her additional 
disability (or death), and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's (or in appropriate cases, the veteran's 
representative's) informed consent.  In order to assess 
whether the veteran provided informed consent, VA must 
consider whether the health care providers substantially 
complied with the requirements 38 C.R.F. § 17.32, which sets 
forth the definition of "informed consent."  Minor 
deviations from the requirements of § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent, and consent may be express 
(i.e., given orally or in writing) or implied, as in 
emergency situations.  

Moreover, whether the proximate cause of a veteran's 
additional disability (or death) was an event not reasonably 
foreseeable must be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.

 
b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
January 1998 VA medical reports indicate that the veteran 
underwent surgery for a right carotid artery stenosis on 
January 30, 1998 after having given informed consent.  The 
consent form, dated January 29, 1998 and entitled "Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures," indicates that the veteran 
had been apprised of the nature of the procedure, possible 
alternative methods of treatment, risks involved and 
possibility of complications.  The counseling physician also 
specifically noted on this form that he had informed the 
veteran about such risks as "infection, bleeding, nerve 
injury, stroke . . .[and] need for further procedures."  
(Emphasis added).  The veteran, counseling physician, and a 
witness all signed this document.  

Another January 1998 VA medical record, dated January 31, 
1998, indicates that the veteran had suffered a post-
operative stroke.     

At his May 2001 hearing before a Decision Review Officer 
(DRO), the veteran testified that prior to his January 1998 
surgery, physicians had explained the surgical procedure to 
him.  Hearing Transcript at 2.  The veteran also stated that 
his surgeon had conveyed that there would be no complications 
from this simple surgery.  Hearing Transcript at 3, 7.  He 
speculated that the surgeon had not replaced a neck vein with 
a vein harvested from his leg, and that this had caused the 
post-operative stroke.  Hearing Transcript at 3-4, 6.  The 
veteran indicated that the physician had never informed him 
about the possibility of a stroke, but conceded that he had 
signed a consent form for the surgery, although he admitted 
that he had not actually read the form or list of any 
potential surgical complications contained therein.  Hearing 
Transcript at 7.         

As reflected in a June 2002 VA medical examination report by 
Dr. J.R., she concluded that it was at least as likely as not 
that there was an increase in the veteran's disability as a 
result of VA treatment following his January 1998 VA surgery 
and hospitalization.  She further stated, however, that 
"[t]here is not any additional disability caused by 
carelessness, negligence, lack of proper skill, error in 
judgment," and that "[i]t is less likely than not that 
there is any additional disability that was reasonably 
foreseeable.  Any additional disability is more likely than 
not the result of the continuance of the [natural] progress 
of the disease. . . ."    

A November 2002 letter from Dr. E.P., a VA physician, 
indicates that the veteran was medically disabled.

In another September 2003 VA medical report, Dr. J.R., who 
had reviewed the veteran's claims file, offered her opinion 
that the veteran's post-operative stroke "was not though[t] 
to be due to any careless, negligence, lack of proper skill 
or error in judgment.  The things that were done were thought 
to be appropriate.  This was not a disability that could have 
[been] reasonably foreseeable.  This is more likely than not 
the continuance of the natural progress of this generalized 
disease process. . . . A stroke following vascular surgery is 
a possibility anytime this is done, but this is not thought 
to be as a consequence of inadequate or improper care of 
judgment on the part of the VA at that time."   

A February 2006 facsimile from a Dr. W.B. indicates that he 
had previously authored a VA medical opinion in December 
2005.  In this document, Dr. W.B. reviewed the medical 
literature pertaining to the incidents of stroke as the 
result of having a carotid endartectomy procedure, as the 
veteran had had.  He concluded that the VA surgical treatment 
team "was not careless, not negligent, did not indicate lack 
of proper skill or errors in judgment."  Dr. W.B. further 
determined that the veteran's post-operative stroke could not 
have been reasonably foreseen.  That is, he concluded that 
the stroke "was unforeseen and every effort was made to 
perform the original procedure according to normal procedure 
and to treat the complication also according to normal 
procedure."        

In a July 2007 Addendum by Dr. J.Y. to Dr. W.B.'s December 
2005 opinion, he indicated that Dr. W.B. no longer worked at 
VA.  Dr. J.Y. also stated that he, along with another 
vascular surgeon who was not involved in the veteran's care, 
had reviewed the claims file and concluded that "the 
indication for surgery was proper, that there is an 
unavoidable risk of stroke from this procedure, that the 
choice of the particular procedure which was done was 
appropriate given the circumstances of the patient's 
extensive carotid disease and that there was no evidence of 
any technical complications or other findings suggestive of a 
lack of proper skill, judgment or negligence."  In addition, 
this physician noted that "[c]onsent form for the surgery 
was reviewed and it does list stroke as a possible 
complication of the procedure."  Accordingly, he concluded 
that "it is less likely than not that patient's 
cerebrovascular accident was proximately caused by VA 
surgical treatment that was careless, negligent, indicative 
of a lack of proper skill or erroneous in judgment."     

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim.  Specifically, although the record 
clearly reflects that the veteran incurred additional 
disability as a result of a post-operative stroke, none of 
the competent medical opinions of record establishes that VA 
negligence, carelessness, lack of skill or error in judgment 
proximately caused said additional disability.  Instead, the 
June 2002, September 2003, February 2006 and July 2007 VA 
medical examiners all concur that the veteran's stroke did 
not result from VA negligence, carelessness, lack of skill or 
error in judgment, and the July 2007 physician highlighted 
the fact that surgical reports noted no technical 
complications, which could have been indicative of lack of 
skill or erroneous judgment.  

The medical opinions of record also disclose that a risk of 
stroke often attaches to surgical procedures involving the 
right carotid artery stenosis, but that such risk appeared to 
be inherent in this particular disease process, rather than 
in the performance of any treating surgeon.  In this regard, 
as observed by the July 2007 VA physician and reflected in 
the veteran's January 1998 informed consent form, the risk of 
stroke from the veteran's surgical procedure was in fact 
documented and noted, and therefore, it cannot be said that a 
proximate cause of the veteran's post-operative 
cerebrovascular accident was an event not reasonably 
foreseeable in furnishing his medical treatment within the 
meaning of 38 U.S.C.A. § 1151(a)(1)(B).  While the Board 
acknowledges that the September 2003 and February 2006 VA 
clinicians appear to have concluded the opposite (i.e., that 
post-operative stroke was not a reasonably foreseeable 
consequence to the surgery, thereby weighing in favor of the 
veteran's claim), the veteran's January 1998 informed consent 
form, created and signed contemporaneously with the surgical 
procedure in question, belies said conclusions.  See Cathell 
v. Brown, 8 Vet. App. 539, 543(1996) (noting that "[i]t is 
the responsibility of the B[oard] . . . to assess the 
credibility and weight to be given to evidence"); Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").  That is, this form, signed by the 
veteran, his consulting physician and a witness, expressly 
lists "stroke" as a possible risk accompanying the 
veteran's surgery.  Accordingly, the Board affords the 
September 2003 and February 2006 opinions less probative 
weight when compared with the clear evidence documented in 
the January 1998 informed consent form as well as the July 
2007 examiner's observation in this regard, which both weigh 
heavily against the claim.  Although the Board empathizes 
with the veteran's position and additional disability that he 
incurred in 1998, the evidence preponderates against his 
claim, and therefore the claim must be denied.          
 

IV. Conclusion 
For the reasons stated above, the Board finds that 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals, 
cerebrovascular accident, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


